DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) or 386(c) is acknowledged. 

2.	Acknowledgment is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) as well as the receipt of the certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of sub-groups I(d) and II(d) in the reply filed on June 17, 2022 is acknowledged. Claims 1,5,11,14-16, and 20 will be examined on their merits. Claims 3,4,6-10,12,13, and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 





Claim Interpretation
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional claim limitations, variable filter unit, controller, image synthesizer, and support member, of claims 1 and 20 will NOT be interpreted under 35 U.S.C. 112(f)
Claim 1 recites “a variable filter unit configured to adjust the optical path of light…,” “a controller configured to generate a control signal…,” and “an image synthesizer configured to synthesize the plurality of frames….” Claim 20 recites “a support member…supporting the filter and the actuator.” These limitations satisfy prongs (A) and (B) above because they use a generic placeholder (unit, controller, synthesizer, member) and are followed by respective functions. However, they each fail to satisfy prong (C) because, in the case of the variable filter unit, “unit” is modified by “variable filter,” which the Examiner submits is structure sufficient to perform the function of adjusting an optical path. And, in the case of the remaining functional limitations identified above, the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, these limitations will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the controller, image synthesizer, and support member so as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, as to the controller and image synthesizer, Fig. 1 illustrates a block diagram with directional arrows between the constituent elements of the camera module, and in describing the controller and the image synthesizer in the context of Fig. 1, the specification teaches the data that each receives and how they operate within the overall functionality of the camera module. As to the support member, Figs. 2A-2D are drawn in a structural context with what can be considered the support member of claim 20 as a distinct, physical structural component of the camera module.






Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As explained in MPEP 2163 I. B., “[t]he proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981); see also MPEP §§ 2163.06 through 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter….Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)….” 
Here, claim 20 recites that “the variable filter unit comprises a support member having a cross-sectional shape that protrudes upwards around the image sensor on the main board,” while claim 1 recites that the filter, which is part of the variable filter unit, is held by the holder. The Examiner submits that specification fails to support a single embodiment in which the filter of the variable filter unit is both supported by a support member having a shape protruding upward around the image sensor on the main board and held by the holder. Specifically, Figs. 2A-2D illustrate four different configurations of a support member (“116A-116D”) of the variable filter unit. In Figs. 2A,2C, and 2D, the filter of the variable filter unit appears to be both supported by the support member and held the holder. However, in these figures, the support member does not appear to protrude upward around the image sensor on the main board. Fig. 2B is the embodiment that clearly illustrates the upward protrusion on the main board of the support member. Also, on p. 11, para. [82], the specification mimics the language of claim 20 in describing the support member. However, in Fig. 2B, the filter of the variable filter unit is not held by the holder. With the amendment to claim 1 and the presentation of claim 20, Applicant appears to have mixed the embodiments of Fig. 2A, 2C, or 2D and Fig. 2B, when a mixture of those embodiments is not supported by the specification. 
To overcome this rejection, the Examiner suggests either canceling claim 20 or amending claim 1 to recite that the filter and at least one lens unit are separate elements without detail of how the filter is held or supported. Furthermore, despite the new matter associated with claim 20, the Examiner will provide a prior art rejection to the claim below. 






Claim Objections
1.	Claim 15 is objected to because of the following informalities: On line 6, either “a” should be inserted before “piezoelectric element” or “element” should be pluralized; and on line 7, “wherein the body support” should be “wherein the body supports”. 
	
2.	Examiner suggestion. On its last line, claim 1 recites “the lens unit” while reciting “at least one lens unit” elsewhere in the claim and its dependents. While it is clear that “the lens unit” on the last line of claim 1 and the otherwise-recited “at least one lens unit” refer to the same element(s), the Examiner nevertheless suggests inserting “at least one” between “the” and “lens unit” on the last line of claim 1 to avoid potential confusion. 

3.	Examiner suggestion. Each of claims 14-16 recites “a filter to filter light within a predetermined wavelength range,” a limitation that appears to be already recited in claim 1. Therefore, the Examiner would suggesting amending this limitation, in claims 14-16, to “[[a ]]the filter5 (i.e., “wherein theis configured to accommodate and support the at least one lens unit”). 

Response to Arguments
Applicant's arguments regarding claim 1 and the combination of Tang et al. and Kim supporting lack of unity detailed in the Examiner’s restriction requirement have been noted. The Examiner will interpret the claimed variable filter unit as an element that includes at least both the variable lens and the coating filter of Kim. See the rejection of claim 1 that follows. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1,5,11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0212332) in view of Kim (2013/0293772).
	As to claim 1, Tang et al. discloses a camera module (Fig. 6, super-resolution imaging device “100” with camera “101”), comprising: 
an image sensor (e.g., Fig. 3A, image sensor package “15`”) configured to output a plurality of image frames (e.g., Fig. 7, steps “202” and “204”); 
a lens assembly disposed on the image sensor (Fig. 3A, lens barrel “14`”), the lens assembly comprising:
at least one lens unit disposed on an optical path (Fig. 3A, lens(es) of lens barrel “14`”), wherein a lens of the at least one lens unit is moved to adjust an optical path of light incident on the image sensor ([0050], lines 8-11); and
an actuator (e.g., Fig. 6, MEMS actuator “17”) configured to adjust an angle of the lens with respect to an optical axis of the at least one lens unit in response to a control signal, thereby changing said optical path ([0050], lines 8-11; [0058]); 
a controller (Fig. 6, processor “106”) configured to generate the control signal to control 
the lens assembly ([0051]; [0058]; {The processor inherently sends a signal to move the lens as it controls the super-resolution imaging application.}); and 
an image synthesizer (Fig. 6, processor “106”) configured to synthesize the plurality of image frames to generate a composite image ([0060]), 
wherein the composite image has a higher resolution than the image frames ([0054], lines 1-3), and 
wherein the plurality of image frames comprises image frames generated along respectively different optical paths changed by the lens assembly ([0056]).
The claim differs from Tang et al. in that it requires (1) that the lens assembly comprises a holder that holds the at least one lens, (2) that a variable filter unit, rather than simply a lens, is part of the lens assembly, includes the actuator, and is controlled to move during the claimed composite image formation process to adjust the optical path, (3) that the variable filter unit includes a filter that filters light within a predetermined wavelength range, and (4) that the filter and the at least one lens unit be separately held by the holder. 
In the same field of endeavor, Kim discloses a camera module (Figs. 1 and 2) including an image-stabilizing lens assembly (Figs. 1 and 2, lens holder “30,” horizontal portion of base “20,” “lenses “31,” and variable lens “41” with layer “50”) comprising a holder (Figs. 1 and 2, lens holder “30” and horizontal portion of base “20”) that holds lenses (1) ([0032]; [0033], lines 1-4). The lens assembly further includes a variable filter unit comprising a filter (Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”) that filters infrared light entering the camera module (3) ([0043]) and an actuator (Figs. 1 and 2, actuator “40”) that controls movement of the filter to change the optical path of incident light, during the image-stabilizing process (2) ([0040]). Furthermore, the holder separately holds both the lenses and the filter (4) (Figs. 1 and 2, lens holder “30” holds the lenses “31” ([0032]) and horizontal portion of base “20” holds the filter ([0031])). In light of the teaching of Kim, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to separately provide one or more normal imaging lenses and an infrared-blocking layer coated variable lens both held by a holder of the OIS lens assembly of Tang et al. in the manner configured by Kim because this would alleviate the need for a separate infrared filter, thereby reducing the camera module’s height (see Kim, [0036]), while allowing for faithful autofocusing and hand-shake compensation as well as zooming and shuttering (see Kim, [0041]). 
As to claim 5, Tang et al., as modified by Kim, discloses the camera module according to claim 1, further comprising: 
a main board on which the image sensor is disposed (see Kim, Figs. 1 and 2, PCB “10” with image sensor “11”), 
wherein the lens assembly comprises a holder configured to accommodate and support the at least one lens unit (see Kim, Figs. 1 and 2, lens holder “30” and horizontal portion of base “20”; [0032]).
As to claim 11, Tang et al., as modified by Kim, discloses the camera module according to claim 1, wherein the plurality of image frames comprises: 
a first image frame (see Tang et al., Fig. 7, step “202”); and 
a second image frame shifted (see Tang et al., Fig. 7, step “204”) by a first interval on the basis of the first image frame (see Tang et al., [0056]).
	As to claim 20, Tang et al., as modified by Kim, teaches the camera module according to claim 1, wherein the variable filter unit comprises a support member (see Kim, Figs. 1 and 2, vertical portion of base “20”) having a cross-sectional shape that protrudes upwards around the image sensor on the main board (see Kim, Figs. 1 and 2), the support member supporting the filter and the actuator (see Kim, [0031]).

2.	Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2016/0212332) in view of Kim (2013/0293772) in view of Slutskiy et al. (US # 6,242,850) and further in view of Shintani (US 2005/0225646).
As to claim 14, Tang et al., as modified by Kim, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
a filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”) configured to filter light within a predetermined wavelength range (see Kim, [0043]). 
The claim differs from Tang et al., as modified by Kim, in that it requires that the variable filter unit also includes comprises a central shaft part disposed on a tilting shaft of the filter and piezoelectric elements connected to respective end portions of the central shaft part. 
However, being reasonably pertinent to the problem faced by the instant inventors (e.g., embodiment of Figs. 9 and 10 of Applicant’s drawings), Slutskiy et al. discloses a piezoelectric actuator (Fig. 2) in which linear motion of two piezoelectric elements respectively acting on two ends (claimed end portions) of a rotor (claimed central shaft part) is converted into rotational rotor motion (col. 5, lines 3-5). Specifically, the piezoelectric elements (Fig. 2, piezoelectric vibrators “120/121”) are connected at one respective end to a body (Fig. 2, housing element “111/112”). The other respective end is engaged with the rotor (col. 7, lines 48-53). Periodic elongation of the piezoelectric elements causes rotational rotor motion (col. 7, lines 53-55). 
Still, although pertinent to piezoelectric actuation, Slutskiy et al. fails to disclose that the rotor is connected to a tilting shaft for an optical element. Being pertinent to the problem faced by the inventors in light of Slutskiy et al., Shintani discloses a lens system for a camera that is shake stabilized (Fig. 1). The system includes an actuator (e.g., Fig. 1, actuator “3a”) that rotates a gear (e.g., Fig. 1, gear “202a”), thereby causing rotation of a shaft (e.g., Fig. 1, shaft “200a”) that adjusts the rotational position of the lens system (e.g., [0037]). 
In light of the teaching of Slutskiy et al. and Shintani, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use a piezoelectric element configuration like that in Slutskiy et al., where left and right elements affect rotational motion of a rotor or gear that affects rotational motion of a tilting/rotation shaft for the variable lens/filter of Tang et al., as modified by Kim, because, as Slutskiy et al. notes in col. 1, lines 13-23, this configuration can achieve high performance in equipment where small size and weight are required for compactness, like the camera module of Tang et al., as modified by Kim. 
The combination of Tang et al., Kim, Slutskiy et al., and Shintani detailed above in claim 15 forms the basis for the rejection of claims 15 and 16 below.
As to claim 15, Tang et al., as modified by Kim, Slutskiy et al., and Shintani, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
a body (see Slutskiy et al., housing element “111/112” vis-a-vis Kim’s horizontal portion of base “20”);
a filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”) configured to filter light within a predetermined wavelength range (see Kim, [0043]); 
a central shaft part disposed between the body and the filter (see Slutskiy et al., Fig. 2, rotor “140”); and 
a piezoelectric element/piezoelectric elements disposed between the body and the central shaft part (see Slutskiy et al., Fig. 2, piezoelectric vibrators “120/121”), 
wherein the body supports the piezoelectric element/piezoelectric elements (see Slutskiy et al., Fig. 2) and the filter (see Kim, [0031]), and 
the central shaft part is disposed on a rotational central axis of the filter (see Slutskiy et al., Fig. 1; see Shintani, Fig. 1) so as to rotate the filter according to a change in a length of the piezoelectric element (see Slutskiy et al., col. 7, lines 48-55).
	As to claim 16, Tang et al., as modified by Kim, Slutskiy et al., and Shintani, teaches the camera module according to claim 1, wherein the variable filter unit comprises: 
a body (see Slutskiy et al., housing element “111/112” vis-a-vis Kim’s horizontal portion of base “20”); 
a filter (see Kim, Figs. 1 and 2, variable lens “41” with infrared cut-off coating layer “50”) configured to filter light within a predetermined wavelength range (see Kim, [0043]); 
piezoelectric elements supported by the body (see Slutskiy et al., Fig. 2, piezoelectric vibrators “120/121”); and 
connection parts disposed between the piezoelectric elements and the filter (see Slutskiy et al., Fig. 2, hard edge inserts “133” and “134”).


Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure. Song et al. (KR 20200085578 A) discloses a camera module that produces a high-resolution image by combining a plurality of image frame data associated with images whose optical paths are incident at different positions on an image sensor of the module. The optical paths are adjusted by a filter in the camera module. However, the reference does not have priority over the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
7/12/2022